NOTICE OF ALLOWANCE Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 05/24/2021. 
Claims 5, 8, 13 and 16 are cancelled. 
Claims 1-4, 6, 7, 9-12, 14 and 15 are pending in the Application.

Continuity/ priority Information
The present Application 16/289332, filed 02/28/2019 claims foreign priority to JAPAN 2018-173697, filed 09/18/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Allowable Subject Matter
Claims 1-4, 6, 7, 9-12, 14 and 15 are allowed. Claims renumbered 1-12.

The following is an examiner’s statement of reasons for allowance:  
During the Interview on 20 May 2021, Applicant’s representative, Frederick Kim with the Examiner discussed a proposed amendment that would more clearly define the invention by reciting that the memory controller includes first and second decoders, pending further search and examination, now incorporated in the Claims.    

Consequently, Claims 1-4, 6, 7, 9-12, 14 and 15 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 9, 2021
Allowability Notice 20210609
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov